DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The action is in response to claims dated 6/6/2021.
Claims pending in the case: 1-10, 21-23, 25-30, 41.
Cancelled claims: 11-20, 24, 31-40, 42.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processing resource configured to” in claims 21 and 22
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Processing resource as per specification paragraph [72 if pg-pub] is interpreted as hardware processing units.
All claims dependent on the claims identified above are also interpreted under 35 U.S.C. 112(f) due to the virtue of their respective direct and indirect dependencies.

	
Allowable Subject Matter
Claim(s) 8-10 and 28-30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form in its entirety including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-4, 21-23 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odinak (EP3319353).

Regarding claim 1, Odinak teaches a screen capturing method, the method comprising: providing an application configured to display an application screen comprising a plurality of display objects to a user of a user device, wherein a subset of the display objects is associated with information to be masked (Odinak: [7, 19-20]: display content with sensitive information; “The one or more of the recognized identifiers are identified as the sensitive information field based on the comparison” – display objects to be masked), and wherein at least one of the display objects of the subset is located at different locations  in at least two different layouts of the application screen (Odinak: [19]: “a sequence of screens” - sensitive object displayed on different locations on a plurality of screens (different layouts)); 
receiving, from the user device, upon execution of the application, a request to obtain a centralized managed list comprising one or more records including information characterizing the subset of the display objects associated with the information to be masked (Odinak: [7, 15]: identifiers compared with list – request to access list in database; [22]: server can be located within the call center device user device); and 
sending the centralized managed list to the user device (Odinak: [15]: server interfaced to a database that stores a list of field identifiers which is accessed by the recording analyzer), thereby enabling the user device to determine a location, within the application screen displayed in a given layout of the at least two different layouts, of the subset of the display 
Although Odinak does not specifically recite, sending the list, Odinak teaches that the list is stored in a separate database. Odinak teaches accessing this list for processing the screen shot information. It is obvious that access and using accessed data for analysis involves handshaking signals of requesting, sending and receiving information.

Regarding claim 2, Odinak teaches the invention as claimed in claim 1 above and further, further comprising receiving the at least one screen capture of the application screen and storing the at least one screen capture of the application screen in a data repository (Odinak: Fig. 2 item 44,  [25]: store recording with blurred images).

Regarding claim 3, Odinak teaches the invention as claimed in claim 1 above and further, wherein the information characterizing the subset of the display objects associated with the information to be masked in each of the records includes non-heuristic identifiers (Odinak: [29]: object field identifiers).

Regarding claim 4, Odinak teaches the invention as claimed in claim 3 above and further, wherein the non-heuristic identifiers include one or more of a non-unique object id, an object place holder text, an object key (Odinak: [29]: object field identifiers).

Regarding Claim(s) 21-23, this/these claim(s) is/are similar in scope as claim(s) 1-3 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Regarding Claim(s) 41, this/these claim(s) is/are similar in scope as claim(s) 1. 
Odinak also teaches, requesting from a server and receiving from the server (Odinak: Fig. 1, [15]) Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 5-6 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odinak (EP3319353) in view of Coleman (US 20120036452).

Regarding claim 5, Odinak teaches the invention as claimed in claim 1 above but not, wherein the information characterizing the subset of the display objects associated with the information to be masked in each of the records includes heuristic identifiers, each identifying a corresponding display object of the subset of the display objects associated with the information to be masked.
Coleman teaches, wherein the information characterizing the subset of the display objects associated with the information to be masked in each of the records includes heuristic identifiers, each identifying a corresponding display object of the subset of the display objects 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Odinak and Coleman because the systems are in the field of masking sensitive data during screen sharing sessions. One of ordinary skill in the art would have been motivated to combine the teachings because the combination would not only enable using a list of component id to identify sensitive content to be masked, but also enable using rules utilizing component path to identify components that require masking.

Regarding claim 6, Odinak and Coleman teach the invention as claimed in claim 5 above and further, wherein each of the heuristic identifiers is a selector, being a path of objects expected to nest, in a corresponding layout of the at least two different layouts, a corresponding display object of the subset of the display objects associated with the information to be masked (Coleman: [33, 37]: identifying items to be masked may be based on rules which “can include one or more sets of elements, such as component class name, component identity, or component path”).

Regarding Claim(s) 25-26, this/these claim(s) is/are similar in scope as claim(s) 5-6 respectively. Therefore, this/these claim(s) is/are rejected under the same rationale.

Claim 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odinak (EP3319353) and Coleman (US 20120036452) in further view of McKeon (US 20080046843).

Regarding claim 7, Odinak teaches the invention as claimed in claim 6 above but not, wherein the location of the subset of the display objects associated with the information to be masked is determined by finding an exact match between the path and an existing path within a data structure defining the application screen displayed in the given layout;
McKeon teaches, wherein the location of the subset of the display objects .. is determined by finding an exact match between the path and an existing path within a data structure defining the application screen displayed in the given layout (McKeon: [37, 41-42]: identify elements by matching path);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Odinak, Coleman and McKeon because the combination would enable using persistent identifiers generated by using a hierarchical tree structure representation of the graphical user interface comprising the user interface elements to identify specific elements of interest. One of ordinary skill in the art would have been motivated to combine the teachings because the combination “can be used by a client program to receive persistent identifiers related to a source program and use such an identifier to locate a particular UI element in a target program” (see McKeon [6]).

Regarding Claim(s) 27, this/these claim(s) is/are similar in scope as claim(s) 7. Therefore, this/these claim(s) is/are rejected under the same rationale.

Response to Arguments
Applicant has not commented on the 112(f) interpretations recorded in the last office action. Therefore it is considered that the applicant agrees to the examiner's interpretations.
 Applicants’ amendments to the drawings have been fully considered and overcome the objections.  The objections are respectfully withdrawn
 Applicant has amended to overcome the 112(b) rejections in the last office action. These rejections are respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 argument on claim X has been fully considered but is not persuasive. 
In the remark, applicant argued that Odinak fails to teach “"generate[s] at least one screen capture of the application screen in which the subset of the display objects associated with the information to be masked is masked,". The applicant argues that the prior arts do not teach generating the screen capture prior to providing the server with the screen capture. The examiner respectfully disagrees. The claim language is broad and the limitations do not specify where or when the screen capture is being generated. The limitation claims “and to generate at least one screen capture” without specifying where this generation is being done. Besides, teachings of Odinak does not preclude the recording analyzer that masks sensitive information from being integrated to the workstation. The claim language need to be more specific to overcome the teachings of Odinak.
The examiner further suggests that the applicant amend the claim language “thereby enabling the user device to..” to specifically claim the enabled functions. The functions followed by “enabling to” falls under intended use and does not have patentable weight.
The applicant further argues that Odinak fails to disclose or suggest that "at least one of the display objects of the subset [of the display objects associated with information to be 
Applicant further argues that Odinak does not teach screen capture with masked information as explained in the argument. The examiner respectfully disagrees. The claimed limitations do not have specifics to indicate how the screen capture is being generated. It simply claims that a masked image is generated. Odinak in [17] generates the screen image with the fields masked and therefore reads on this limitation.
The limitations need to be more specific to distinguish it from the teachings in the prior art. 
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176